DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 18, 22, 23, 25, 26, 28-31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over CN104305171 (CN).           CN discloses the method of making a composition including the steps of extracting a plant tissue to produce a polyphenol extract that is filtered to remove solids (e.g. paragraph 24) and adding said extract to a protein to facilitate production of a polyphenol-protein complex with added acid to induce precipitation (e.g. acetic acid), filtering and drying same for subsequent compaction (e.g. paragraph 26).
           The instant claims further call for particular moisture content being at least about 0.1% and also an upper limit of 85%.  CN discloses the product having been dried but is silent regarding the particular moisture content of same other than to be a solid that may be compacted.  Clearly, such claimed range overlaps with that of a product that is dried to such degree that same may be compacted as achieved in CN, inherently toward the lower end of the claimed range of 0.1-85%.  It is not seen where the particular range of                                                   Allowable Subject Matter
4.      Claims 1-3 and 11-17 are allowed.
Response to Arguments
5.       Applicant's arguments filed 8/17/21 have been fully considered and are persuasive regarding the composition claims.
           Applicant argues that CN 171 does not teach a heating step of the protein-polyphenol complex.  It should be first noted that Applicant imparts no criticality to such processing step and appears to be one manner of drying same.  Nevertheless, as discussed above, CN 171 discloses drying the protein-polyphenol complex without providing the time and temperature employed.  Of course, drying same may involve a variety of times and/or temperatures.   Such determination would have been well-within the purview of a skilled artisan as a matter of preference depending on, for example, various conventional considerations in drying a material such as the speed desired for which same is to dried (higher temperature, lower time, lower temperature, longer time, etc.) or the cost of resources used in heating same.           All other arguments have been addressed in view of the rejection as set forth above.                                                                                                                                       Conclusion8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
August 20, 2021